     Case 2:19-cv-11900-JTM-MBN Document 53 Filed 07/13/20 Page 1 of 8



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



MABEL CASTELLON                                                CIVIL ACTION


VERSUS                                                         NO. 19-11900


JAMES RIVER INSURANCE COMPANY                                  SECTION: “H”


                          ORDER AND REASONS
      Before the Court is Defendant’s Motion for Partial Summary Judgment
(Doc. 19). For the following reasons, the Motion is DENIED.


                               BACKGROUND
      This case arises out of a motor vehicle collision that took place on July
18, 2018 on David Drive in Jefferson Parish, Louisiana (“the July 2018
accident”). Plaintiff, Mabel Marcella Castellon, was driving guest passengers
as an independent driver through Uber when she was rear-ended by Roberto
Williams. Roberto Williams was permissibly driving a car owned by Jennifer
Baker, and she was insured with Progressive. Her policy with Progressive
provided for coverage of bodily injury damages to third parties in the amount
of $15,000 each person/$30,000 each accident. Ms. Castellon settled her claim
against Progressive for $14,523.60 on June 26, 2018.
      On June 14, 2019, Plaintiff filed this action against Defendant James
River Insurance Company, her uninsured/underinsured motorist insurer
(“UM”), in the 24th Judicial District Court for the Parish of Jefferson. Plaintiff
alleged that Roberto Williams and Jennifer Baker were underinsured for her


                                        1
        Case 2:19-cv-11900-JTM-MBN Document 53 Filed 07/13/20 Page 2 of 8



injuries. In the Complaint, Plaintiff also alleged that Defendant was arbitrary
and capricious in failing to pay her underinsured motorist benefits or to tender
her the full amount under her UM policy. The action was removed to this Court
on July 26, 2019 on diversity grounds. Defendant now moves this Court for
partial summary judgment, seeking dismissal with prejudice of Plaintiff’s
arbitrary and capricious claim.


                                  LEGAL STANDARD
        “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 1 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 2 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 3
        In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 4 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 5 Summary judgment is




1   FED. R. CIV. P. 56.
2   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
3   Id. at 248.
4   Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
5   Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).

                                               2
      Case 2:19-cv-11900-JTM-MBN Document 53 Filed 07/13/20 Page 3 of 8



appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 6
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 7 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 8 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 9


                                LAW AND ANALYSIS
       “An insurer owes its insured a duty of good faith and fair dealing. As
such, an insurer has an affirmative duty to adjust claims fairly and promptly
and to make a reasonable effort to settle claims.” 10 Louisiana Revised Statute
§ 22:1892(B)(1) provides for penalties against a UM insurer who fails to pay a
claim within 30 days after receiving satisfactory proof of loss if the failure is
found to be arbitrary, capricious, and without probable cause. 11 “Whoever
claims entitlement to penalties and attorney fees bears the burden of proving
that the insurer received satisfactory proof of loss as a predicate to showing




6  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
7  Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
   2004) (internal citations omitted).
8 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
9 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
10 Jones v. Johnson, 56 So. 3d 1016, 1021 (La. App. 2 Cir. 2010).
11 Id.; LA. REV. STAT. § 22:1892(B)(1).



                                              3
      Case 2:19-cv-11900-JTM-MBN Document 53 Filed 07/13/20 Page 4 of 8



that the insurer’s failure to pay was arbitrary, capricious, or without probable
cause.” 12
       Satisfactory proof of loss must fully apprise the insurer of the insured’s
claim. 13
       For a UM claim, the claimant provides satisfactory proof of loss
       when the insurer receives sufficient facts to fully apprise it of the
       following:
       (1) the uninsured or underinsured status of the owner or operator
           of the other vehicle involved in the accident;
       (2) the fault of the owner or operator of the other vehicle;
       (3) the damages resulting from such fault; and
       (4) the extent of those damages. 14
“Once the four criteria are met, the insurer cannot refuse to pay the claim on
the basis that the insured is unable to prove the exact extent of the general
damages, which are by their nature subjective.” 15 If the insurer refuses to pay
out the reasonable amount that is due within 30 days of having satisfactory
proof of loss, penalties and attorney’s fees under the statute can only be
imposed if it is “clearly shown that the insurer was in fact arbitrary, capricious,
or without probable cause in refusing to pay.” 16 “This determination depends
on the facts known to the insurer at the time of its action.” 17 “The statutory
sanctions should be imposed only where the facts negate probable cause for
nonpayment.” 18
       Defendant asks this Court to dismiss Plaintiff’s claim for penalties and
fees under the statute, arguing that she cannot succeed on her claim as a


12 Jones, 56 So. 3d at 1021 (citing Reed v. State Farm Mut. Auto. Ins. Co., 857 So. 2d 1012
   (La. 2003)).
13 McDill v. Utica Mut. Ins. Co., 475 So. 2d 1085, 1089 (La. 1985).
14 Jones, 56 So. 3d at 1021 (citing McDill, 475 So. 2d at 1089).
15 Id. at 1022.
16 Id. at 1023.
17 Id.
18 Id.



                                            4
       Case 2:19-cv-11900-JTM-MBN Document 53 Filed 07/13/20 Page 5 of 8



matter of law because she “cannot prove Louisiana’s statutory requirement of
satisfactory proof of loss.” 19 The Court will first begin by determining whether
Plaintiff provided Defendant with satisfactory proof of loss.
     A. Uninsured/Underinsured Status          of Driver and        Owner of
        Offending Vehicle
       Defendant argues that when Plaintiff initially made her allegations of
arbitrary and capricious behavior in June 2019, Plaintiff did not fully apprise
it of sufficient facts to determine the underinsured status of the owner and
driver of the other vehicle. Defendant avers that Louisiana Revised Statutes
§ 22:1295(6) provides three methods for establishing prima facie proof of
underinsured status and that Plaintiff only fulfilled her obligations under the
statute on January 28, 2020, when she provided Defendant with affidavits
from the State of Louisiana’s Department of Public Safety. 20 Thus, Defendant
concedes that the first element necessary for satisfactory proof of loss was met
on January 28, 2020.
     B. The Fault of the Owner or Operator of the Other Vehicle
       Defendant makes no argument as to this element. Thus, the Court
presumes that Defendant concedes that this element is met.
     C. The Extent of Plaintiff’s Damages
       On January 21, 2020—a week before Defendant received proof of the
driver and owner’s underinsured status—Plaintiff’s counsel contacted defense
counsel with a settlement suggestion in the amount of $220,283.55—$150,000
for general damages, $50,000 for loss of earning capacity, and $20,283.55 for
medical expenses. 21 The email included an attachment entitled “Medical




19 Doc. 19-8 at 4.
20 Id. at 8.
21 Doc. 19-18 at 1.



                                       5
      Case 2:19-cv-11900-JTM-MBN Document 53 Filed 07/13/20 Page 6 of 8



Summary.” 22 The Medical Summary provided a review of all of Plaintiff’s
medical appointments and expenses from the date of the July 2018 accident
through the time it was sent to Defendant in January 2020 for a total of
$20,283.55. Moreover, Plaintiff’s treating orthopedic doctor, Dr. Bostick, was
deposed by Defendant on March 4, 2020. Dr. Bostick testified as to the extent
of Plaintiff’s injuries. 23 Thus, there is no genuine dispute of material fact
regarding whether Plaintiff fully apprised Defendant of the extent of her
damages.
     D. Damages Resulted from Fault of Other Driver
       Defendant argues that by the time it was fully apprised of the
underinsured status of the other vehicle’s owner and driver on January 28,
2020, “substantial and reasonable questions of medical causation and the
extent of Ms. Castellon’s injuries and damages existed.” 24 Defendant notes that
Plaintiff was involved in three car accidents following the July 2018 accident:
one on January 15, 2019; one on February 9, 2019; and one on March 24, 2019.
Defendant stresses that in January 2020, it received additional medical
opinions that outlined “serious concern and questions regarding Ms.
Castellon’s candidness with her treating physician, Dr. Douglas Bostick, about
plaintiff’s subsequent accidents.” 25 Defendant avers that it had doubts about
the July 2018 accident’s “medical causation considering the subsequent
accidents.” 26 Defendant appears to argue that Plaintiff did not fully apprise it
of facts sufficient to establish that Plaintiff’s medical expenses arose from the
July 2018 accident and not the three subsequent accidents.



22 Id. at 2.
23 See Doc. 26-5.
24 Doc. 19-8 at 12.
25 Id.
26 Id. at 6–7.



                                       6
      Case 2:19-cv-11900-JTM-MBN Document 53 Filed 07/13/20 Page 7 of 8



       Plaintiff argues that Dr. Bostick’s March 4, 2020 deposition testimony
fully apprised Defendant of the causation element. At his deposition, Dr.
Bostick testified that Plaintiff suffered an ankle injury in the July 2018
accident, that the injury is a permanent chronic condition, and that the
subsequent accidents had no visible effects on her original injury. 27 Plaintiff
therefore argues that “all four criteria for a satisfactory proof of loss claim were
met no later than March 4, 2020.” 28
       This Court must view the facts “in the light most favorable to the non-
movant and draw[] all reasonable inferences in [her] favor.” 29 A reasonable
factfinder privy to the facts presented by both Plaintiff and Defendant could
conclude that some, many, or all of Plaintiff’s damages incurred after the
subsequent accidents are attributable to the July 2018 accident. Defendant, as
movant, bears the burden of showing no genuine dispute of material fact on
this issue. At most, Defendant presents this Court with a fact question as to
whether all, many, or some of Plaintiff’s damages were incurred from the July
2018 accident and not aggravated by the subsequent accidents. Indeed, this
Court notes that Plaintiff treated for six months and incurred $10,916.55 in
medical expenses after the July 2018 accident and before the second accident. 30
Certainly a jury could find that Defendant was arbitrary and capricious for
failing to tender a UM payment for damages sustained in excess of $15,000.
The jury is the appropriate factfinder for such a question.




27 See Doc. 26-5.
28 Doc. 26 at 5.
29 Coleman, 113 F.3d at 533.
30 Doc. 19-18 at 2 ($930 for services with Dr. Pranikoff from July 23, 2018 through September

   27, 2018; $125 for x-rays on September 10, 2018; $1,725 for an MRI on October 18, 2018;
   $500 for an appointment with Dr. Bostick on October 9, 2018; $5,568.55 for a September
   11, 2018 Tulane Lakeside Hospital visit; and $2,068 for a September 11, 2018 visit with
   Dr. Martin).

                                             7
         Case 2:19-cv-11900-JTM-MBN Document 53 Filed 07/13/20 Page 8 of 8



          A reasonable jury could conclude that Plaintiff fully apprised Defendant
with facts showing that her damages resulted from the July 2018 accident and
that Plaintiff’s damages exceeded the amount she received by Progressive over
which reasonable minds could not differ. “[T]he insurer cannot refuse to pay
the claim on the basis that the insured is unable to prove the exact extent of
the general damages, which are by their nature subjective.” 31 Accordingly, this
Court cannot conclude that Defendant was not arbitrary or capricious as a
matter of law because there is a genuine dispute of material fact regarding
whether Plaintiff provided satisfactory proof of loss.


                                  CONCLUSION
          For the foregoing reasons, Defendant’s Motion for Partial Summary
Judgment (Doc. 19) is DENIED.




                         New Orleans, Louisiana this 13th day of July, 2020.




                                        ____________________________________
                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




31   Id. at 1022.

                                          8
